DETAILED ACTION

The present application (Application No. 16/128,833), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 24 June, 2022.


Status of Claims

Claims 8, 17, have been amended. Claims 1-7, 10, 12-14, 18, were previously canceled. Therefore, claims 8-9, 11, 15-17, 19-20, are currently pending and addressed below.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-9, 11, 15-17, 19-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Independent claims 8, 17, as amended recite the limitation: “requesting, by the payment server, real-time first benefit information from a first issuer server associated with the first user payment account and real-time second benefit information from a second issuer server associated with the second user payment account”, and “in response to receiving the transaction request information and based on the list of the plurality of user payment accounts associated with the user, requesting real-time benefit  information from each of a plurality of issuer servers”. However, the specification ¶47 only discloses “approximately real-time”, wherein this “approximately real-time”, includes a user confirmation step. In view of the specification, the limitation “real-time” instead of “approximately real-time” is vague and indefinite, since it is not clear what needs to happen for “automatically applying” in reference to a coupon meta-data. The dependent claims inherit the deficiencies of the parent independent claims. Appropriate clarification and correction is required. For examining purposes, this limitation the limitation “real-time” is taken to refer to of “approximately real-time”. 


Subject Matter Eligibility - 35 USC § 101 (2019 PEG)

Step 1: claims 8-9, 11, 15-16 are directed to a method, and claims 17, 19-20 are directed to an apparatus, therefore the claims are directed to statutory categories of invention.
The independent claims are directed to a method for payment selection in the context of commercial interactions, which is a concept that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping.
Step 2A- Prong 2: When the claim elements are viewed as a whole, the claims integrate the abstract idea into a practical application. Thus, the claims are eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 15-17, 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 2012/0221420) (hereinafter “Ross1420”), in view of Sinha et al. (EP 3,211,860) (hereinafter “Sinha1860”), and further in view of Dimmic et al. (US 2016/0321652) (hereinafter “Dimmic1652”).

Regarding claim 8,  Ross1420 discloses: 
(receiving, at a payment server via a payment network, transaction request information for a transaction initiated using a first user payment account selected by a user). 
Payment account transaction process 400 for selecting a payment account to associate with a transaction. The first step in the payment account transaction process 400 is that the financial institution receives a financial transaction request for a customer 202, as illustrated by block 402. The financial transaction request received in block 402 corresponds to a financial transaction made by the customer 202 (first user payment account selected by a user). In some embodiments, the financial transaction may be a purchase by an individual at a merchant via a customer system 204. An individual customer 202 may make a purchase at a merchant, online or offline, over the phone, at POS systems 206, etc. (see at least Ross1420, fig. 4, ¶73).
If the account the customer 202 used to make the purchase (first user payment account selected by a user) is linked to an account that the customer 202 listed in add accounts section 612 of the payment determination account, the financial institution recognizes that the account is part of the customer's payment determination account. (see at least Ross1420, fig. 6, ¶73).

(in response to receiving the transaction request information and based on the list of the plurality of user payment accounts associated with the user, requesting, by the payment server, real-time first benefit information from a first issuer server associated with the first user payment account and real-time second benefit information from a second issuer server associated with the second user payment account ).
(receiving, at the payment server from the first issuer server and the second issuer server, the first benefit information and the second benefit information respectively). 
(in response to receiving the transaction request information, requesting, by the payment server, merchant benefit information from a merchant server of a merchant associated with the transaction initiated by the first user payment account).
(receiving, by the payment server from the merchant server, the merchant benefit information).
(based at least on the first benefit information, the second benefit information, and the merchant benefit information, determining, via one or more processors: a first potential benefit from completing the transaction using the first user payment account selected by the user, and a second potential benefit from completing the transaction using a second user payment account of the plurality of user payment accounts) 
(determining, via the one or more processors, that the second potential benefit is greater than the first potential benefit).
The financial institution server 208 is operatively coupled, via a network 201 to the customer system 204, to the point-of-sale (POS) system 206, to other financial institution systems 210, and to the financial institution account system 211. In this way, the financial institution server 208 can send information to and receive information from the customer system 204, the POS system 206, other financial institution systems 210, and the financial institution account system 211, to associate transaction requests of the customer 202 to the appropriate payment account (see at least Ross1420, fig. 2, ¶37).
FIG. 2 illustrates only one example of an embodiment of a payment account determination system environment 200, and it will be appreciated that in other embodiments one or more of the systems, devices, or servers may be combined into a single system, device, or server, or be made up of multiple systems, devices, or servers. (see at least Ross1420, fig. 2, ¶37).
Plurality of accounts available to the consumer may include payment accounts that the customer 202 has with a primary financial institution, secondary financial institution, or business that the customer may use to make a transaction (first issuer server), (second issuer server). For example, these payment accounts may include cash, check, credit cards, debit cards, retailer cards, and/or a plurality of lines of credit. (see at least Ross1420, fig. 2, ¶44).
Determining the type of transaction may allow the financial institution to determine to which account listed in the payment determination account to apply the transaction (see at least Ross1420, fig. 4, ¶74). As illustrated by block 408 in FIG. 4, the next step in the process 400 is determining the payment accounts to which to apply the transaction. The payment accounts are accounts that the customer 202 has designated to be used in the payment account transaction process 400. The payment accounts designated may be determined by a combination of factors. (see at least Ross1420, fig. 4, ¶75).
If the account is part of the customer's payment determination account, then the system payment application 256 may determine to which account to apply the transaction based on the financial considerations, financial plans, and/or customer plans, as discussed in further detail below (see at least Ross1420, fig. 4, ¶75). 
In some embodiments of the invention, the customer 202 may select features in the payment determination account to allow the system payment application 256 to override transactions that the customer makes using a payment account. For example, the customer may have used a first credit card at the point of sale for a purchase; however, the payment account that provides the maximum promotions for the purchase may be a second credit card that was not selected by the customer 202. Therefore, the system payment application 256 can override the first credit card used by the customer 202 (first user payment account selected by a user) (first benefit information) and apply the transaction request to the second credit card (second user payment account) (second benefit information). In some embodiments of the invention, the customer 202 may have a chance to confirm or reject the application of the transaction request to the alternative payment account. (see at least Ross1420, ¶79).
Ranking the customer plans, as well as financial plans as previously discussed, may include a numerical ranking system or other ranking system that allows the customer 202 to rank the plans in order to achieve the goals that the customer 202 has set for each type of plan. (see at least Ross1420, ¶70).
As per above Ross1420 teaches (see fig. 4-5, ¶74-8): a payment account transaction process 400 comprising a series of computer steps that take place in approximately real time in response to receiving a transaction request. These steps are: the financial institution receives a financial transaction request for a customer (block 402); the financial institution determines the transaction type (block 406); determining the payment accounts to which to apply the transaction (block 408); the payment account transaction process 400 is considering the financial plans of the customer 202 (block 412); identifying the customer plans of the customer 202 (block 414); confirmation of account selection; and the final step in the payment account transaction process 400 of FIG. 4 is applying the transaction request to the payment account selected. It is noted that these series of steps which includes user confirmation take place “in approximately real time” with reference to the requested transaction (between the time the user presents the credit card to the merchant and the time the merchant submits an authorization request while the user is standing at the POS).
Accordingly, the system automatically generates a recommendation and upon approval by the customer 202 the transaction is automatically completed using the recommended account.

Ross1420 does not explicitly disclose: 
(in response to the determination that the second potential benefit is greater than the first potential benefit, requesting, by the payment server, an open authorization (OAuth) from the second issuer server to authorize completing the transaction with the second payment account).
(upon receiving the OAuth from the second issuer server, and without additional input from the user, automatically completing the transaction initiated using the first user payment account with the second user payment account of the plurality of user payment accounts). 
Ross1420 discloses: Credit card transaction(s), therefore authorization processing of a credit card transaction request using a conventional credit card payment network in which a merchant submits an authorization request, and an issuer sends back an authorization response, is inherent. However, even if this inherency teaching is not used to teach a credit transaction authorization request process, Sinha1860 explicitly discloses: Conventional authorization processing of a credit card transaction request using a conventional credit card payment network in which a merchant submits an authorization request, and an issuer sends back an authorization response. (see at least Sinha1860, fig. 1a-1b, 3, ¶28, 68-74). (upon receiving the OAuth from the second issuer server, automatically completing the transaction initiated using the first user payment account with the second user payment account of the plurality of user payment accounts ).
When the second user payment account of Ross1420, selected in real time and having a second potential benefit, is viewed in the context of Sinha1860, then a payment authorization of this second user payment account is processed in real time using a conventional credit card payment network and without additional input from the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process any credit card payment transaction in Ross1420, including the second payment account with the second greater benefit, via the standardized protocols for payment transaction authorization (standard credit card payment network process associated with open authorization functionality) of Sinha1860, since said standard credit card payment network processing, is a convenient and proven technology to safely and quickly (in real time) verify the risk of the card transaction and protect the merchant.

The combined system of Ross1420 and Sinha1860 does not explicitly disclose: (the transaction request information including a tokenized primary account number (PAN) for the first user payment account). 
However Dimmic1652 discloses: Primary account number (PAN)) token (see at least Dimmic1652, ¶21, 25-27). Payment network (see at least Dimmic1652, fig. 1B, ¶60) (receiving, via a payment network). At step 251, the consumer provides data, such as transaction data, identification data, payment data, and the like to the merchant device 204 using the user device 202. The data may include a token representing an account number issued to the consumer by an issuer of consumer's payment account. (see at least Dimmic1652, fig. 1B, ¶61). (transaction request information).  
Dimmic1652 further discloses: (the transaction request information including a tokenized primary account number (PAN) associated with a user). The data may include a token representing an account number issued to the consumer by an issuer of consumer's payment account. (see at least Dimmic1652, fig. 1B, ¶61). Authentication request message includes a token (see at least Dimmic1652, fig. 1B, ¶63). The token service provider may include or be in communication with a token vault where the generated tokens are stored. Specifically, the token vault may maintain one-to-one mapping between a token and a primary account number (PAN) represented by the token (see at least Dimmic1652, ¶25-27)
The merchant computer 204 may generate an authentication request message to be forwarded to an issuer access control server 218 in order to authenticate that the consumer is the rightful owner or assignee of a payment account associated with the data transmitted by the consumer (a first user payment account). (see at least Dimmic1652, fig. 1B, ¶61). Authentication request message includes a token (see at least Dimmic1652, fig. 1B, ¶63).

Further, the combined system of Ross1420 and Sinha1860 does not explicitly disclose: 
(in response to receiving the transaction request information, transmitting the tokenized PAN to a token server, wherein the token server includes a list of a plurality of user payment accounts associated with the user and is configured to identify the plurality of user payment accounts based on the tokenized PAN). 
(in response to transmitting the tokenized PAN for the first user payment account, receiving, by the payment server from the token server, the list of the plurality of user payment accounts associated with the user identified based on the tokenized PAN associated with the first user payment account used to initiate the transaction, the plurality of user payment accounts including the first user payment account and a second user payment account).
However Dimmic1652 discloses: At step 254, the merchant plug-in module 206 may send the token to the token service provider 210. The token service provider 210 may interact with a token vault where tokens and corresponding account numbers are stored (first user payment account and a second user payment account). For example, the tokens and corresponding account numbers may be stored in forms of tables or in databases. The token service provider 210 may query the token vault (e.g. the tables or the databases) and retrieve the account number (e.g. a primary account number (PAN)) corresponding to the token. (see at least Dimmic1652, fig. 1B, ¶64).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the account recommendation and selection features of the combined system of Ross1420 and Sinha1860, with the tokenization feature of Dimmic1652, to teach the claimed limitations. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so, since this expansion provides the cardholder the added benefit of ensuring that the cardholder’s PAN does not get compromised when a card transaction is authorized and processed via a payment network (see at least Dimmic1652, ¶2-3).

Regarding claims 15, 20, Ross1420 in view of Sinha1860 and Dimmic1652 discloses: All the limitations of the corresponding parent claims (claim 8; and claim 17; respectively) as per the above rejection statements.
Ross1420 discloses: (wherein determining that the second potential benefit is greater than the first potential benefit is based at least partially on comparing a first cash value of the first potential benefit with a second cash value of the second potential benefit). Old and well known that the promotions may include, but are not limited to reward points, travel miles, cash back bonuses, product or store discounts, free gifts, etc (see at least Ross1420, ¶1). Determining a payment account is done to maximize the cash equivalent of the promotions (see at least Ross1420, ¶21).
Maximize the promotions for all of the plans. In this way, the system payment application 256 may apply the payment account in each of the transactions that maximizes the equivalent cash value that can be applied to one or more transactions (see at least Ross1420, ¶70).

Regarding claim 16, Ross1420 in view of Sinha1860 and Dimmic1652 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 8; respectively) as per the above rejection statements.
As explained in the rejection of the parent claims, Ross1420 generates a prioritized list of payment cards or accounts directed toward optimizing rewards for a particular transaction. Old and well known that the promotions may include, but are not limited to reward points, travel miles, cash back bonuses, product or store discounts, free gifts, etc (see at least Ross1420, ¶1). Rewards benefits can be reward points (see at least Ross1420, ¶1, 68). 

Regarding claim 17, Ross1420 discloses: (receiving, via a payment network, transaction request information for a transaction initiated using an initial user payment account selected by a user). 
Payment account transaction process 400 for selecting a payment account to associate with a transaction. The first step in the payment account transaction process 400 is that the financial institution receives a financial transaction request for a customer 202, as illustrated by block 402. The financial transaction request received in block 402 corresponds to a financial transaction made by the customer 202 (first user payment account selected by a user). In some embodiments, the financial transaction may be a purchase by an individual at a merchant via a customer system 204. An individual customer 202 may make a purchase at a merchant, online or offline, over the phone, at POS systems 206, etc. (see at least Ross1420, fig. 4, ¶73).
If the account the customer 202 used to make the purchase (first user payment account selected by a user) is linked to an account that the customer 202 listed in add accounts section 612 of the payment determination account, the financial institution recognizes that the account is part of the customer's payment determination account. (see at least Ross1420, fig. 6, ¶73).

(in response to receiving the transaction request information and based on the list of the plurality of user payment accounts associated with the user, requesting real-time benefit  information from each of a plurality of issuer servers, each issuer server of the plurality of issuer servers being associated with a respective user payment account of the plurality of user payment accounts).
 (in response to receiving the transaction request information and based on the list of the plurality of user payment accounts associated with the user, requesting benefit  information from each of a plurality of issuer servers, each issuer server of the plurality of issuer servers being associated with a respective user payment account of the plurality of user payment accounts).
(receiving the requested benefit information from one or more issuer servers of the plurality of issuer servers).
(in response to receiving the transaction request information, requesting merchant benefit information from a merchant server of a merchant associated with the transaction initiated by the initial user payment account ).
 (receiving the requested merchant benefit information from the merchant server).
(determining, via one or more processors, a potential benefit available for completing the transaction with each of the plurality of user payment accounts); 
(determining, via the one or more processors, a best user payment account of the plurality of user payment accounts, the best user payment account having a greater potential benefit than the potential benefit of the initial user payment account selected by the user).
The financial institution server 208 is operatively coupled, via a network 201 to the customer system 204, to the point-of-sale (POS) system 206, to other financial institution systems 210, and to the financial institution account system 211. In this way, the financial institution server 208 can send information to and receive information from the customer system 204, the POS system 206, other financial institution systems 210, and the financial institution account system 211, to associate transaction requests of the customer 202 to the appropriate payment account (see at least Ross1420, fig. 2, ¶37).
FIG. 2 illustrates only one example of an embodiment of a payment account determination system environment 200, and it will be appreciated that in other embodiments one or more of the systems, devices, or servers may be combined into a single system, device, or server, or be made up of multiple systems, devices, or servers. (see at least Ross1420, fig. 2, ¶37).
Plurality of accounts available to the consumer may include payment accounts that the customer 202 has with a primary financial institution, secondary financial institution, or business that the customer may use to make a transaction (first issuer server), (second issuer server). For example, these payment accounts may include cash, check, credit cards, debit cards, retailer cards, and/or a plurality of lines of credit. (see at least Ross1420, fig. 2, ¶44).
Determining the type of transaction may allow the financial institution to determine to which account listed in the payment determination account to apply the transaction (see at least Ross1420, fig. 4, ¶74). As illustrated by block 408 in FIG. 4, the next step in the process 400 is determining the payment accounts to which to apply the transaction. The payment accounts are accounts that the customer 202 has designated to be used in the payment account transaction process 400. The payment accounts designated may be determined by a combination of factors. (see at least Ross1420, fig. 4, ¶75).
If the account is part of the customer's payment determination account, then the system payment application 256 may determine to which account to apply the transaction based on the financial considerations, financial plans, and/or customer plans, as discussed in further detail below (see at least Ross1420, fig. 4, ¶75). 
In some embodiments of the invention, the customer 202 may select features in the payment determination account to allow the system payment application 256 to override transactions that the customer makes using a payment account. For example, the customer may have used a first credit card at the point of sale for a purchase; however, the payment account that provides the maximum promotions for the purchase may be a second credit card that was not selected by the customer 202. Therefore, the system payment application 256 can override the first credit card used by the customer 202 (first user payment account selected by a user) (first benefit information) and apply the transaction request to the second credit card (second user payment account) (second benefit information). In some embodiments of the invention, the customer 202 may have a chance to confirm or reject the application of the transaction request to the alternative payment account. (see at least Ross1420, ¶79).

Ross1420 does not explicitly disclose: 
(requesting merchant benefit information from a merchant server of a merchant associated with the transaction initiated by the initial user payment account).
(receiving the requested merchant benefit information from the merchant server).
(determining, via one or more processors, a potential benefit available for completing the transaction with each of the plurality of user payment accounts); 
(determining, via the one or more processors, a best user payment account of the plurality of user payment accounts, the best user payment account having a greater potential benefit than the potential benefit of the initial user payment account selected by the user).
Sinha1860 discloses: Identifying and automatically applies a discount during a payment authorization process. In some embodiments the payment network provider maintains a merchant offer database of discounts offered by various merchants and applies the discount in accordance with discount rules recorded in the database. (see at least Sinha1860, ¶25).
In some embodiments the payment network provider determines which discount rule to apply by using data contained in the payment authorization message of a standard payment transaction. One advantage of this approach is that the automatic discounting process may be used in conjunction with standardized protocols for payment transaction authorization and obviates the need for additional processing or infrastructure on the part of the merchant. (see at least Sinha1860, ¶26).
In Ross1420 as per above, the payment network in communication with the issuers (plurality of financial institutions) generate a benefit information recommendation associated with an account, while in Sinha1860, as per above merchants communicate discount rules to the payment network associated with transactions. 
Further as indicated, Ross1420 teaches overriding a first account selection for a second account selection with greater benefit (see at least Ross1420, ¶79). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the account prioritization and selection features of Ross1420, further in view of Sinha1860, to include methodology where issuers and the payment network receive benefit rules (discount rules) from merchants, in order to make a best account recommendation having greater benefit based on these merchant rules. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since receiving benefit rules (discount rules) from merchants enables the system of Ross1420 to take into consideration transaction benefits associated with the merchants, in addition to benefits associated with the issuers, when making a determination of a most beneficial payment account. 

Ross1420 does not explicitly disclose: 
 (in response to the determination that the potential benefit of the best user payment account is greater than the potential benefit of the initial user payment account, requesting an open authorization (OAuth) from a best account issuer server associated with the best user payment account to authorize completing the transaction with the best user payment account).
(upon receiving the OAuth from the best account issuer server and without additional input from the user, automatically completing the transaction initiated using the initial user payment account with the best user payment account of the plurality of user payment accounts). 
Ross1420 discloses: Credit card transaction(s), therefore authorization processing of a credit card transaction request using a conventional credit card payment network in which a merchant submits an authorization request, and an issuer sends back an authorization response, is inherent. However, even if this inherency teaching is not used to teach a credit transaction authorization request process, Sinha1860 explicitly discloses: Conventional authorization processing of a credit card transaction request using a conventional credit card payment network in which a merchant submits an authorization request, and an issuer sends back an authorization response. (see at least Sinha1860, fig. 1a-1b, 3, ¶28, 68-74). (upon receiving the OAuth from the second issuer server, automatically completing the transaction initiated using the first user payment account with the second user payment account of the plurality of user payment accounts ).
When the second user payment account of Ross1420, selected in real time and having a second potential benefit, is viewed in the context of Sinha1860, then a payment authorization of this second user payment account is processed in real time using a conventional credit card payment network and without additional input from the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process any credit card payment transaction in Ross1420, including the second payment account with the second greater benefit, via the standardized protocols for payment transaction authorization (standard credit card payment network process associated with open authorization functionality) of Sinha1860, since said standard credit card payment network processing, is a convenient and proven technology to safely and quickly (in real time) verify the risk of the card transaction and protect the merchant.

The combined system of Ross1420 and Sinha1860 does not explicitly disclose: (the transaction request information including a user account token associated with the initial user payment account ).
However Dimmic1652 discloses: 
Primary account number (PAN)) token (see at least Dimmic1652, ¶21, 25-27). Payment network (see at least Dimmic1652, fig. 1B, ¶60) (receiving, via a payment network). At step 251, the consumer provides data, such as transaction data, identification data, payment data, and the like to the merchant device 204 using the user device 202. The data may include a token representing an account number issued to the consumer by an issuer of consumer's payment account. (see at least Dimmic1652, fig. 1B, ¶61). (transaction request information).  
(the transaction request information including a tokenized primary account number (PAN) associated with a user). The data may include a token representing an account number issued to the consumer by an issuer of consumer's payment account. (see at least Dimmic1652, fig. 1B, ¶61). Authentication request message includes a token (see at least Dimmic1652, fig. 1B, ¶63). The token service provider may include or be in communication with a token vault where the generated tokens are stored. Specifically, the token vault may maintain one-to-one mapping between a token and a primary account number (PAN) represented by the token (see at least Dimmic1652, ¶25-27)
The merchant computer 204 may generate an authentication request message to be forwarded to an issuer access control server 218 in order to authenticate that the consumer is the rightful owner or assignee of a payment account associated with the data transmitted by the consumer (a first user payment account). (see at least Dimmic1652, fig. 1B, ¶61). Authentication request message includes a token (see at least Dimmic1652, fig. 1B, ¶63).

Further, the combined system of Ross1420 and Sinha1860 does not explicitly disclose: 
(in response to receiving the transaction request information, transmitting the user account token to a token server, wherein the token server includes a list of a plurality of user payment accounts associated with the user and is configured to identify the plurality of user payment accounts based a user account token for any of the plurality of user payment accounts).
(in response to transmitting the user account token for the initial user payment account, receiving, from the token server, the list of the plurality of user payment accounts associated with the user identified based on the user account token associated with the initial user payment account used to initiate the transaction).
However Dimmic1652 discloses: At step 254, the merchant plug-in module 206 may send the token to the token service provider 210. The token service provider 210 may interact with a token vault where tokens and corresponding account numbers are stored (first user payment account and a second user payment account). For example, the tokens and corresponding account numbers may be stored in forms of tables or in databases. The token service provider 210 may query the token vault (e.g. the tables or the databases) and retrieve the account number (e.g. a primary account number (PAN)) corresponding to the token. (see at least Dimmic1652, fig. 1B, ¶64).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the account recommendation and selection features of the combined system of Ross1420 and Sinha1860, with the tokenization feature of Dimmic1652, to teach the claimed limitations. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so, since this expansion provides the cardholder the added benefit of ensuring that the cardholder’s PAN does not get compromised when a card transaction is authorized and processed via a payment network (see at least Dimmic1652, ¶2-3).

Regarding claim 19, Ross1420 in view of Sinha1860 and Dimmic1652 discloses: All the limitations of claim 17 as per the above rejection statement.
As explained in the rejection of the parent claim 17, the combined system of Ross1420, Sinha1860 and Dimmic1652 teaches: (determination that the potential benefit of the best user payment account is greater than the potential benefit of the initial user payment account).


Claims 9, 11, are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 2012/0221420) (hereinafter “Ross1420”), in view of Sinha et al. (EP 3,211,860) (hereinafter “Sinha1860”), and further in view of Dimmic et al. (US 2016/0321652) (hereinafter “Dimmic1652”), and further in view of Caglayan et al. (US 2014/0279472) (hereinafter “Caglayan9472”).

Regarding claims 9, 11, Ross1420 in view of Sinha1860 and Dimmic1652 discloses: All the limitations of the corresponding parent claims (claim 8) as per the above rejection statements.
The combined system of Nagaraj3930, Sinha1860 and Dimmic1652 does not appear to disclose:
(receiving, via the payment network, a user device identifier of a user device associated with the user).
(wherein the transaction is initiated from the user device, the transaction request information includes the user device identifier).  
However Caglayan9472 discloses: A consumer database is stored the processing server of a payment network, said database. associates a consumer’s mobile device identifier with one or more payments accounts of said consumer. When a consumer engages in a transaction with a merchant, an authorization request which includes the consumer’s mobile device identifier and transaction data, is transmitted to the processing server. Prompted by the processing server the consumer selects a payment account which is authorized in the context of the payment network. (see at least Caglayan9472, fig. 1-2, 4, ¶25-32, 36, 41-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the combined system of Nagaraj3930, Sinha1860 and Dimmic1652; to include receiving, via the digital communication network, a user device identifier of the user device associated with the user as taught by Caglayan9472. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since this technique represents an alternative to storing payment account numbers on the mobile device so that the user does not need to exchange or possess account information resulting in additional security (see at least Caglayan9472, ¶2-3).


Response to Arguments

Applicant's arguments filed 09/30/2021 have been fully considered.

35 U.S.C. 103 
New grounds of rejection are presented. Applicant’s remarks are moot in view of the new grounds of rejections above.
Applicant argues:
Applicant respectfully submits that the cited references, alone or in combination, do not disclose or suggest requesting and receiving real time benefit information from issuer servers in response to receiving transaction request information, as required by the amended claims.
In response:
The instant process described in  FIG. 6  and in ¶47 discloses: “In some embodiments, the payment selection system may complete at least the steps outlined in blocks 310-324 of FIG. 6 in approximately real time with reference to the requested transaction. For example, once a transaction request is transmitted, the user computing device may receive a confirmation request very shortly afterwards, such as within a few seconds or minutes. In some embodiments, it is contemplated that the process described in FIG. 6 and other embodiments may take longer to develop, but may still have the same general outcome.” That is, the spec defines this process which includes user confirmation as taking place in “in approximately real time with reference to the requested transaction.
Analogous to the instant fig. 6 and ¶47, Ross1420 teaches (see fig. 4-5, ¶74-8): a payment account transaction process 400 comprising a series of computer steps that take place in approximately real time in response to receiving a transaction request. These steps are: the financial institution receives a financial transaction request for a customer (block 402); the financial institution determines the transaction type (block 406); determining the payment accounts to which to apply the transaction (block 408); the payment account transaction process 400 is considering the financial plans of the customer 202 (block 412); identifying the customer plans of the customer 202 (block 414); confirmation of account selection; and the final step in the payment account transaction process 400 of FIG. 4 is applying the transaction request to the payment account selected. It is noted that these series of steps which includes user confirmation take place “in approximately real time” with reference to the requested transaction (between the time the user presents the credit card to the merchant and the time the merchant submits an authorization request while the user is standing at the POS).
Accordingly, the system automatically generates a recommendation and upon approval by the customer 202 the transaction is automatically completed using the recommended account.

Applicant argues: Support for this amendment may be found at least in ¶ [0039] or the Original Specification, reciting that "the payment selection system may proceed with the requested transaction using the best payment account determined based on rewards points automatically without requesting or receiving authorization from the user at all" (emphasis added).
In response:
In Ross1420, a second user payment account having a second potential benefit, is selected in real time and then, once selected, the transaction is processed without additional input from the user.
Ross1420 discloses: Credit card transaction(s), therefore authorization processing of a credit card transaction request using a conventional credit card payment network in which a merchant submits an authorization request, and an issuer sends back an authorization response, is inherent. However, even if this inherency teaching is not used to teach a credit transaction authorization request process, when the second user payment account of Ross1420, selected in real time and having a second potential benefit, is viewed in the context of Sinha1860, then a payment authorization of this second user payment account is processed in real time using a conventional credit card payment network and without additional input from the user. 

Applicant argues: The system in Sinha describes retrieving merchant discounts for a number of merchants from a single database, and does not disclose or suggest requesting merchant benefit information from a merchant server associated with the transaction, as required by the amended claims. Accordingly Sinha does not disclose or suggest the above-recited features of the amended claims, and Ross fails to cure these deficiencies. 
In response: Ross teaches plurality of other financial institution systems 210. Sinha is merely used to teach a conventional payment network processing.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080097882.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681